Decree affirmed. On undisputed evidence the judge found that notice of an accident on the insured’s premises was given to the insurer by the insured forty days after the latter had knowledge of the occurrence. The notice provisions of the liability policy issued by the insurer to the insured were the same as those in Depot Cafe Inc. v. Century Indem. Co. 321 Mass. 220, 221. The judge ruled that the insured failed to comply with the requirement that notice be given “as soon as practicable.” He' dismissed the bill brought by the plaintiffs under G. L. e. 175, §§ 112,113, and c. 214, § 3 (10), to reach and apply the policy in payment of their judgments against the insured. There was *768no error. All of the issues raised by the plaintiffs are disposed of by what was said in Segal v. Aetna Cas. & Sur. Co. 337 Mass. 185, McCarthy v. Rendle, 230 Mass. 35, Potter v. Great Am. Indem. Co. 316 Mass. 155, and in Depot Cafe Inc. v. Century Indem. Co. 321 Mass. 220.
Robert D. O’Leary for the plaintiffs.
Philander S. Ratzkoff for the insurer.